SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff appeals from an order of the district court granting summary judgment to defendants after plaintiff failed to respond in a timely way to defendants’ motion for summary judgment. Plaintiff principally contends that the district judge should have granted his application to reopen the judgment. We disagree. Plaintiffs application, which we treat as a motion for relief from the judgment under Rule 60(b) of the Federal Rules of Civil Procedure, and which the district court received almost one month after the deadline for plaintiffs response to defendants’ summary judgment motion, failed to set forth any indication that plaintiff had any *79answers to the defendants’ compelling arguments for summary judgment.